DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Application
Claims 20-22, 24-32,34-37, and 39 have been examined in this application. 
Status of Claims
            This action is in reply to the amendments, arguments filed on February 15th 2021.  
Claims 20-22, 24-32, 34-37, and 39 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19th 2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	







Response to Arguments
With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	On pages 10 and 11, Applicant states, that “According to Prong 1 of revised step 2A, the amended independent claims do not correspond to the abstract idea, as the independent claims include… (the claim elements)” The Applicant also states that, “these are non-abstract elements that support a practical application into which the abstract elements of the judicial exception are integrated.” The Examiner respectfully disagrees that the current claim set does not correspond to the abstract idea. The Examiner also disagrees that the current components utilized, integrate the abstract idea into a practical application, via prong 2. The Examiner notes, that the current claims recite the abstract idea of receiving product check digits, and determining whether the check digits are distinct, in order to verify the user is at the appropriate location, where the current technical components utilized, merely apply this abstract idea to a computerized environment, and the users are capable of inputting and receiving the information audibly/verbally and carrying out the other processes via generic computer components. Furthermore, these computer components are recited in Applicant’s specification, as seen in, [0032] the computing device can include combinations of one or more of the described components to give different forms, different embodiments, wherein the computing device may be in the form of a smartphone, a tablet, a smartwatch, laptop, desktop, server, wherein the computing device may include the headset. Therefore for at least the rationale provided above, and 
	On pages 11 and 12, Applicant states that, “the subject matter of claim 20 relates to the practical application of providing an offline workflow execution in a retail store by locally storing product related data in a memory of a headset module. The proposed solution, thus, facilitates localized batch processing of the product data (such as a product table) that permits the headset to operate offline and independent from external server.” The Examiner respectfully disagrees that the current claim set reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. The fact that the workflow execution occurs by locally storing product related data in a memory, thus operating offline and independent from an external server, does not set forth an improvement in technology or a technical field, as the mere orientation of the components carrying out the tasks, does not lend to an improvement in this case. Currently the fact that the system operates locally, instead of in communication with an external server, does not integrate the abstract idea into a practical application, as the components are merely setting forth a generic computing environment to carry out the abstract idea. 
On Page 12, Applicant states that, “By storing such information, localized batch processing of the product table enables the headset to operate offline and/or independent from the external server if communication with the server is difficult or impractical. There is no need of an external server for performing the workflow operation. Therefore, the applicants believe that, the claimed invention under step 2B, is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22,24-32,34-37, and 39  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 20-22, and 24-26 are directed to a system; claims 27-32 are directed to a method; and claims 34-37, and 39 are directed to a non-transitory machine readable storage device, which is an article of manufacture. Therefore claims 20-22,24-32,34-37, and 39 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 20-22,24-32,34-37, and 39 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
bolded limitations:
A system for confirming product identity comprising: a headset, wherein the headset comprises a module coupled to a server, wherein the module comprises: a processor; a memory device coupled to the processor and having a program stored thereon for execution by the processor to:
 provide, via a speaker, a location of a first product in a retail store to a user;
 prompt, via the speaker, a user for a first subset of check digits associated with the first product, wherein the first subset of check digits comprises a predefined number of check digits of an identifier of the first product; 
receive, from the user, via a microphone,  the first subset of check digits; 
compare the first subset of check digits received from the user to a second subset of check digits associated with a second product at same locations  wherein the second subset of check digits associated with the second product is stored in a product table, and wherein the product table comprising product information, location information and at least the second subset of check digits is stored in the memory device coupled to the processor,  wherein the product table stored locally in the memory device of the module facilitates an offline workflow execution independent of the server; 
in response to the first subset of check digits of the first product matching the second subset of check digits of the second product stored in the product table, increase the predefined number of check digits for the first product to an updated predefined number of check digits for the first product, wherein the updated Page 2 of 13Application No. 14/943,181 Reply to Office Action of July 30, 2020 predefined number of check digits is predetermined to meet a minimum threshold by calculating a statistical probability of an updated subset of check digits comprising the updated predefined number of check digits that uniquely identifies the first product, and wherein the minimum threshold is predetermined based on a density of products at the location; 
update the product identity of first product in the product table with the updated subset of check digits associated with the first product; 
and prompt, via the speaker, the user for the updated predefined number of check digits in response to the updating of the identity of the first product in the product table.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 20 recites the abstract idea of providing product information to a user, prompts the user to provide product information, calculating a statistical probability against a predetermined minimum threshold, and generating feedback to the user indicating that the received subset of digits corresponds to the product for which location information was provided to the user. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 20 does recite additional elements (as listed in bold below).
A system for confirming product identity comprising: a headset, wherein the headset comprises a module coupled to a server, wherein the module comprises: a processor; a memory device coupled to the processor and having a program stored thereon for execution by the processor to:
 provide, via a speaker, a location of a first product in a retail store to a user;
 prompt, via the speaker, a user for a first subset of check digits associated with the first product, wherein the first subset of check digits comprises a predefined number of check digits of an identifier of the first product; 
receive, from the user, via a microphone,  the first subset of check digits; 
compare the first subset of check digits received from the user to a second subset of check digits associated with a second product at same locations  wherein the second subset of check digits associated with the second product is stored in a product table, and wherein the product table comprising product information, location information and at least the second subset of check digits is stored in the memory device coupled to the processor,  wherein the product table stored locally in the memory device of the module facilitates an offline workflow execution independent of the server; 
in response to the first subset of check digits of the first product matching the second subset of check digits of the second product stored in the product table, increase the predefined number of check digits for the first product to an updated predefined number of check digits for the first product, wherein the updated Page 2 of 13Application No. 14/943,181 Reply to Office Action of July 30, 2020 predefined number of check digits is predetermined to meet a minimum threshold by calculating a statistical probability of an updated subset of check digits comprising the updated predefined number of check digits that uniquely identifies the first product, and wherein the minimum threshold is predetermined based on a density of products at the location; 
update the product identity of first product in the product table with the updated subset of check digits associated with the first product; 
and prompt, via the speaker, the user for the updated predefined number of check digits in response to the updating of the identity of the first product in the product table.
Taken individually or as a whole, representative claim 20 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 20 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 20 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 20 is recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 20 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 27, and 34 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/Primary Examiner, Art Unit 3625